DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 8-10, 12-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	As to claim 6, “in the product flow direction” lacks antecedent basis.  There is no product flow or product flow direction in the claim.  Applicant may wish to consider that the claims  appear to be so broad that they could be met by human hands working on a single object in a stationary position (without a product flow direction), the human hands being capable of performing all of the folding, inserting, adhesively connecting, and forming recited by the claim.  Other claims are rejected by dependence.  As to claim 10, the phrase “the device for fitting” in claim 6 lacks antecedent basis as there is no device for fitting in claim 6.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claim(s) 6, 8-10, and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gordon (US 6,440,256).
As to claim 6, Gordon teaches an installation capable of producing a portion capsules having a cup-shaped bowl comprising a seal edge, a base and a covering face and having a cup-shaped filter element which is inserted into the bowl and in which a product can be introduced (Fig. 4C(l).  Gordon teaches:
a first device which is a fold-forming member (Fig. 4B, items 36, 40, and 42; 2:17); 
a second device for inserting the preformed filter element into a cup-shaped bowl (Fig. 4B, item 46); 
a third device for connecting a seal edge of the preformed filter element to a seal edge of the cup-shaped bowl by welding (Fig. 4C, item 54; 3:7-8); and 
a fourth device for connecting the filter element to the base of the bowl (Fig. 4B, item 46; 2:50-54); 
wherein the third device (54) and the fourth device (46) are constructed separately, and 
wherein at the fourth device a forming tool (Fig. 4B, item 46) is provided, by means of which the filter element inserted into the bowl can be brought into a definitive form during the connection of the filter element to the base (Fig. 4B(b), (c), and (d)).  
As to claim 8, Gordon teaches a stamping device for stamping or cutting the forming piece from a material web is provided upstream of the first device in the product flow direction (Fig. 4A, item 34).  As to claim 9, Gordon inherently provides a transport device, by means of which the bowl can be transported in the product flow direction during production of the portion capsule (Fig. 4B, item C).  As to claim 10, Gordon provides a device (Fig. 4C, item 50) interpreted to be the claimed stamping device wherein the bowl with the filter element inserted As to claim 12, Gordon’s item 46 (Fig. 4B) meets the claimed forming tool by tack welding item F (filter) to item C (base). Item 46 is common with (the same as) the forming tool.  As to claim 13, Gordon’s equivalent of the third device (Fig. 4C, item 54) is a seal device.  As to claim 14, Gordon’s equivalent of the fourth device (Fig. 4B, item 46) is a seal device.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 6,440,256) in view of Bartoli (US 20150128525).  Gordon teaches the subject matter of claim 1 above under 35 U.S.C. 102(a)(2).
As to claims 9 and 15, Shuert is silent to a plurality of articles connected to each other in the product flow direction.  While this is not technically an apparatus limitation, it has been interpreted as a transport device that transports a plurality of bowls in a product flow direction.
Bartoli provides a transport device that transports a plurality of articles in a product flow direction (Fig. 1, items 50).  
It would have been prima facie obvious to one of ordinary skill in the art prior to filing to incorporate this device from Bartoli into Gordon as an improvement that would improve manufacturing efficiency by processing multiple articles simultaneously.
Response to Arguments
Applicant's arguments filed January 20, 2022 have been fully considered but they are not persuasive or are moot in view of the revised rejections above.
Applicant argues that Shuert provides a method for forming deep drawn twin sheet plastic articles and does not mention a filter element or folding as required in claim 6.  This point merits additional discussion.  The claimed invention is directed to a forming apparatus, not the filter element or the bowl containing the filter element.  It should be recognized that the claimed invention recites features at a very high level of generality in functional terms rather than structure such that an interpretation under 35 U.S.C. 112(f) is necessary.  However, even looking to the instant drawings and specification for the 35 U.S.C. 112(f) interpretation of the apparatus, features directed to the material worked upon do not limit apparatus claims.  See MPEP 2115.  Gordon provides structural features which meet or are equivalents to the broadly recited functional elements in the claim
Applicant argues that Binacchi does not cure the deficiencies of Shuert because both steps are carried out after connecting the film to the seal edge of a bowl.  This argument is moot over Gordon who does teach any particular order recited by the claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J DANIELS whose telephone number is (313)446-4826. The examiner can normally be reached Monday-Friday, 8:30-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on 571-272-1176. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) 





/MATTHEW J DANIELS/            Primary Examiner, Art Unit 1742